Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT between FastenTech, Inc., a Delaware corporation (the
“Corporation”), and Ronald B. Kalich (the “Executive”) dated October 1, 2005
(the “Agreement”).

 

Whereas, the Corporation wishes to employ the Executive as President and Chief
Executive Officer of the Corporation on the terms set forth herein and the
Executive wishes to be employed by the Corporation on such terms;

 

IT IS, THEREFORE AGREED:

 

Article 1 Employment

 

1.1 Employment Period. The Corporation hereby agrees to employ the Executive,
and the Executive hereby agrees to be employed by the Corporation, for the
period commencing as of the date hereof and ending at midnight on September 30,
2008 as its President and Chief Executive Officer unless sooner terminated as
hereinafter provided (the “Employment Period”) and upon such terms and
conditions herein provided; provided that the Employment Period shall be
extended upon the same terms and conditions contained herein for an additional
two (2) year period if a written notice of extension is given by the Corporation
at least (90) calendar days prior to September 30, 2008.

 

Article 2 Duties

 

2.1 Duties and Responsibilities. During the Employment Period, the Executive
agrees to devote his full time attention during the normal business hours to the
business and affairs of the Corporation and to use his best efforts to perform
faithfully and efficiently such responsibilities, except for illness, permitted
vacation periods and the expenditure of time related to those matters specified
in Exhibit A hereto, including but not limited to serving on the board of
directors of other corporations set forth on Exhibit A, so long as such
commitments do not materially interfere with the performance of Executive’s
duties hereunder and such corporations do not directly or indirectly compete
with the Corporation or its subsidiaries. The Executive shall, subject to the
supervision and control of the Board of Directors of the Corporation, perform
such duties and exercise such supervision and powers over and with regard to the
business of the Corporation as are contemplated to be performed by the President
and Chief Executive Officer pursuant to the bylaws of the Corporation, and such
duties consistent with his position as may from time to time be prescribed by
the Board of Directors. Subject to the provisions of the Corporation’s
Certificate of Incorporation and Bylaws and applicable law, it is the
expectation of the Corporation that the Executive will continue to serve as a
member of the Board of Directors of the Corporation during the Employment
Period.



--------------------------------------------------------------------------------

Article 3 Compensation

 

3.1 Base Salary. During the Employment Period, the Executive shall receive a
base salary at an annual rate of at least $425,000 payable in accordance with
the Corporation’s standard payroll policy, with any increase to be determined by
the Compensation Committee of the Board of Directors from time to time.

 

Article 4 Benefit Programs

 

4.1 Health Plans. The Corporation shall make available to Executive during the
Employment Period such other benefits as other members of senior management of
the Corporation are then generally entitled to receive, which shall, in any
event, include life, long term disability, health and dental insurance, and
annual physical exams. During the Employment Period, the Corporation will
reimburse the Executive for the cost of $1,500,000 supplemental life and
accidental death and dismemberment insurance, the benefits of which are payable
upon the Executive’s death or disability to the Executive’s named beneficiaries.

 

4.2 Moving and Relocation. The Corporation shall provide moving and relocation
expenses according to policy and practice of the Corporation at the time, should
a relocation be required at a future time.

 

4.3 Dues and Memberships. The Corporation will reimburse the Executive for the
costs of two (2) club memberships: including a business dining club and a club
of the Executive’s choice.

 

4.4 Retirement. The Executive shall be permitted during the Employment Period to
participate in any qualified or non-qualified retirement plans and similar
benefits that are made available to other senior executives of the Corporation
generally, on the same terms and conditions as such other executives, in each
case to the extent that the Executive is eligible under the terms of such plans
or programs.

 

4.5 Deferred Compensation. The Executive shall be eligible and permitted, during
the Employment Period, to participate in any deferred compensation plans and
similar benefits that are made available to other senior executives of the
Corporation generally, on the same terms and conditions as such other
executives.

 

4.6 Vacation. The Executive shall be entitled to a minimum of four (4) weeks of
paid vacation during each twelve-month period but otherwise comply with policy
and practice in effect at the time. Accrued but unused vacation shall be carried
over in accordance with the Corporation’s vacation policy for its senior
management.

 

4.7 Automobile. The Executive will be permitted the use of a Corporation-owned
vehicle or entitled to car allowances or reimbursement for lease and other
expenses for the use of a vehicle commensurate with his position.



--------------------------------------------------------------------------------

4.8 Other. The Executive will be reimbursed, during the Employment Period,
$15,000 for consultation and other services associated with tax, financial,
estate planning, and related matters.

 

Article 5 Securities

 

5.1 Stock Options. The Executive shall participate, during the Employment
Period, in annual stock option awards under the 2004 Stock Incentive Plan and
any subsequent plans adopted by the Board of Directors and administered by the
Stock Option Committee.

 

Article 6 Annual Bonus Awards

 

6.1 Annual Bonus Awards. The Executive shall be eligible and permitted, during
the Employment Period, to participate in the annual Executive Bonus Plan and
similar plans that may be eligible to other senior executives of the Corporation
generally, on the same terms and conditions as such other executives. The target
bonus award shall be 100% of base salary.

 

Article 7 Termination

 

7.1 Death or Diasability. This Agreement shall terminate automatically upon the
Executive’s death. The Corporation may terminate this Agreement during the
Employment Period after having established the Executive’s “Disability” as
defined below, by giving the Executive written notice of its intention to
terminate the Executive’s employment. For purposes of this Agreement,
“Disability” means the Executive’s inability to substantially perform all his
duties and responsibilities to the Corporation by reason of a physical or mental
disability or infirmity for a continuous period of six (6) months. The date of
the Disability shall be the day on which the Executive receives notice of
termination from the Corporation pursuant to this Section 7.1.

 

7.2 Cause. The Corporation shall have the right to terminate the Executive’s
employment for “Cause” during the Employment Period. For purposes of this
Agreement, “Cause” shall mean (i) the willful and continued failure by the
Executive to perform substantially his duties to the Corporation or its
subsidiaries (other than such failure resulting from his Disability) within a
reasonable period of time after a written demand for substantial performance is
delivered to the Executive by the Board of Directors, which the Board of
Directors believes that the Executive has not substantially performed his
duties, (ii) malfeasance, embezzlement or theft from or adversely affecting the
Corporation or any subsidiary or affiliate by the Executive, (iii) the
commission or perpetration by the Executive of any act or moral turpitude or any
felony, or (iv) any material and willful violation by the Executive of his
obligations under Section 2.1 hereof.

 

7.3

Termination By Executive. The Executive shall have the right to terminate this
Agreement during the Employment Period for “Good Reason” upon thirty (30) days
prior written notice to the Corporation or a successor of the Corporation. For
the purposes of



--------------------------------------------------------------------------------

 

this Agreement, “Good Reason” shall mean (i) a change in the Executive’s duties
and responsibilities without his consent such that his duties and
responsibilities are materially reduced or altered in a manner unfavorable to
him; or (ii) a decrease in the Executive’s salary or bonus award potential; or
(iii) a material decrease in his benefits in the aggregate; or (iv) a change in
the location at which the Executive’s duties are principally carried out of more
than seventy-five (75) miles from the then current location of the Corporation’s
principle executive offices.

 

Article 8 Effect of Termination

 

8.1 Death or Disability. Upon termination of the Executive’s employment during
the Employment Period, because of Disability as provided in Section 7.1, the
Corporation shall continue to pay the Executive as severance, (i) the amount,
payable in accordance with the Corporation’s standard policy, of one and
one-half (1.5) times the Executive’s annual base salary as provided in Section
3.1 at the rate in effect immediately prior to termination of his employment
over a period of eighteen (18) months, plus an amount payable in eighteen (18)
monthly installments equal to one and one-half (1.5) times the average of the
previous two (2) years of bonus payouts for the Executive, less the amount of
any disability payments made by the Corporation or any Corporation plan, and
(ii) will afford to the Executive at the Corporation’s expense, health and
insurance benefits (including medical and dental) and life insurance equivalent
to the benefits enjoyed by the Executive at the date of termination (the
“Insurance Benefits) for a period of eighteen (18) months from the date of such
termination. Upon termination of the Executive’s employment during the
Employment Period because of death, the Corporation will afford to the
Executive’s spouse at the Corporation’s expense, health insurance benefits
(including medical and dental) equivalent to the benefits enjoyed by the
Executive at the date of his death for a period of eighteen (18) months from the
date of his death.

 

8.1.1  Other Termination. If the Executive’s employment is terminated (i) by the
Corporation during the Employment Period (other than due to death, Disability or
for Cause), (ii) by virtue of a termination by the Executive pursuant to Section
7.3, or (iii) the Corporation has not extended the Executive’s employment at the
expiration of this Agreement as contemplated in the provision in Section 1.1,
the Corporation shall pay to the Executive as severance, the amount, payable in
accordance with the Corporation’s standard payroll policy, of one and one-half
(1.5) times the Executive’s annual base salary then in effect pursuant to
Section 3.1 over a period of eighteen (18) months, plus an amount payable in
eighteen (18) monthly installments equal to one and one-half (1.5) times the
average of the previous two (2) years of bonus payouts for the Executive, and
shall continue to maintain the Insurance Benefits for a period of eighteen (18)
months from the date of such termination or expiration.

 

8.2 Vested Benefits. Nothing herein shall be deemed to restrict or reduce the
Executive’s vested benefits under any of the Corporation’s benefits plans as
determined in accordance with the provision of such benefits.



--------------------------------------------------------------------------------

8.3 Miscellaneous. No continued salary or severance shall be paid if the
Executive’s employment terminates for any reason (including for Cause) during
the Employment Period other than as set forth above in this Article 8 (including
but not limited to for Cause or resignation other than for Good Reason), and in
such case the Executive’s entitlement to Insurance Benefits, if any, shall be
determined exclusively by the Corporation’s policies in effect at the time of
termination. Upon the termination of employment with the Corporation for any
reason, the Executive shall offer to resign his position as a director of the
Corporation and its affiliates, effective as of the date of such termination.

 

Article 9 Confidential Information – Non-Competition

 

9.1 Confidential Information. For such time as the Executive is employed by the
Corporation and following his termination for whatever reason, the Executive
shall hold in a fiduciary capacity for the benefit of the Corporation all secret
or confidential information, knowledge or data relating to the Corporation or
its affiliates, and their customer lists, bids, proposals, contracts, matters
subject to litigation, technology or financial information of the Corporation or
its subsidiaries and other know-how (the “Confidential Information”). The
Executive shall not, without the prior written consent of the Corporation,
communicate or divulge any Confidential Information to anyone other than the
Corporation and those designated by it in writing. Confidential Information
shall not be deemed known to the public if such information is made public by
Executive or his representatives. Following termination of employment for any
reason whatsoever, the Executive shall promptly return all written Confidential
Information in his possession.

 

9.2 Non-Competition. For a two (2) year period commencing on the date of
termination of employment (the “Non-compete Period”), the Executive will not,
directly or indirectly:

 

9.2.1  own, manage, operate, control or participate in the ownership, management
or control of, or be connected as an officer, employee, partner, director, or
consultancy or otherwise, with, or have any financial interest in (except for
(i) ownership as of the date hereof, (ii) any ownership in the common stock of
the Corporation, or (iii) any ownership of less than 5% of the outstanding
equity interest in a publicly-traded entity) an enterprise (other than the
Corporation or successor corporation) conducting business in activities similar
to the Corporation, in each case, in any market in which the Corporation or its
affiliates conducts or solicits business;

 

9.2.2  solicit or contact any employee, or any person who within one (1) year of
such solicitation or contact has been an employee, of the Corporation or its
affiliates with a view to inducing or encouraging such employee to leave the
employ of the Corporation or its affiliates or be employed by the Executive, an
employer affiliated with the Executive, or any competitor of the Corporation or
any affiliate thereof; or

 

9.2.3 

engage or participate in any effort or act to induce any customers, suppliers,
associates, or independent contractors of the Corporation or its affiliates to
take an action which might



--------------------------------------------------------------------------------

 

be disadvantageous to the Corporation or its affiliates or to the business or
line of business in which any of them is engaged, including but not limited to,
the solicitation of customers, suppliers, associates, or independent contractors
of the Corporation or its affiliates to cease doing business or their
association or engagement, with the Corporation or its affiliates.

 

9.3 Damages and Injunctive Relief. In the event that any provision of this
Article 9 shall be determined by any court of competent jurisdiction to be
unenforceable by reason of its extending for too long a period of time or over
too large a geographical area or by reason of its being too extensive in any
other respect, it shall be interpreted to extend only over the longest period of
time for which it may be enforceable, and/or over the largest geographical area
as to which it may be enforceable, and/or to the maximum extent in all other
aspects as to which it may be enforceable, all as determined by such court in
such action. The Executive acknowledges that the provisions of this Article 9
are reasonable and necessary for the protection of the Corporation and that the
Corporation will be irrevocably damaged if such provisions are not specifically
enforced. Accordingly, the Executive agrees that, in addition to any other
relief to which the Corporation may be entitled, the Corporation shall be
entitled to seek and obtain injunctive relief from a court of competent
jurisdiction (without the posting of a bond or other security therefore) for the
purposes of restraining the Executive from any actual or threatened breach of
such provisions. The Executive agrees that the Non-compete Period shall be
tolled during any period of violation of Section 9.2 of this Agreement and
during any period required for litigation during which the Corporation or its
affiliates seek to enforce this Agreement against the Executive. The Executive
further agrees that if he violates any of the covenants or agreements contained
in Section 9.2, in addition to injunctive relief, the Corporation and/or its
affiliates or their respective successors shall be entitled to such amounts as
are recoverable under applicable law.

 

Article 10 Successors and Assigns

 

10.1 Assignment. This Agreement is personal to the Executive and without the
prior written consent of the Corporation shall not be assigned by the Executive
other than by will or the laws of descent and distribution. This Agreement shall
inure to the benefit of and be enforceable by the Executive’s legal
representatives.

 

10.2 Corporation. This Agreement shall inure to the benefit of and be binding
upon the Corporation and its successors.

 

Article 11 Governing Law

 

11.1 Law. This Agreement shall be governed by and construed in accordance with
the laws of the state of New York without reference to principles of conflict of
laws.



--------------------------------------------------------------------------------

Article 12 Notices

 

12.1 Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed to as
follows:

 

If to the Executive:          

Ronald B. Kalich

14997 Manitou Road

Prior Lake, MN 55372

If to the Corporation:          

FastenTech, Inc.

8500 Normandale Lake Boulevard

Suite 1230

Minneapolis, MN 55437

Attention: Chairman

     Cc:    John D. LaRocca           Dechert          

4000 Bell Atlantic Tower

1717 Arch Street

Philadelphia, PA 19103

 

Or, to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notices and communications shall be effective
when actually received by the addressee.

 

Article 13 Miscellaneous

 

13.1 Withholding. The Corporation may withhold from any amounts payable under
this Agreement such federal, state or local taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

 

13.2 No Waiver. The Corporation’s failure to insist upon strict compliance with
any provision hereof shall not be deemed to be a waiver of such provision or any
other provision hereof. The Executive’s failure to insist upon strict compliance
with any provision hereof shall not be deemed to be a waiver of such provision
hereof.

 

13.3 Entire Agreement. This Agreement embodies the entire agreement between the
parties with respect to the Executive’s employment, and may not be changed or
terminated orally.



--------------------------------------------------------------------------------

13.4 Counterparts. This Agreement may be executed in two counterparts, and both
such counterparts hereof shall be deemed to be an original instrument, and both
such counterparts shall constitute but one agreement.

 

IN WITNESS THEREOF, the Executive has hereunto set his hand and pursuant to the
authorization of its Board of Directors the Corporation has caused these
presents to be executed in its name and on its behalf, all as of the day and
year first above written.

 

FastenTech, Inc.

     

Executive

By:

 

/s/ Richard J. Puricelli

     

/s/ Ronald B. Kalich

   

Richard J. Puricelli

     

Ronald B. Kalich

Its:

 

Chairman of the Board

           